Order entered August 28, 2020




                                                          In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                No. 05-20-00276-CV

                          JALIA STEPHENS, INDIVIDUALLY AND AS
                        GUARDIAN OF B.S. AND S.S., MINORS, Appellant

                                                             V.

                                         ROBERTO LICEA, Appellee

                           On Appeal from the 116th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DC-18-02564

                                                        ORDER

               Before the Court is appellant’s August 27, 2020 fourth motion for an

      extension of time to file her brief on the merits. 1 As a need for a fourth extension,

      appellant, a California resident, states that she has had to evacuate due to the fires

      in California. We GRANT appellant’s motion and extend the time to September

      28, 2020. We expressly caution appellant that failure to file her brief on or before



1
    Appellant incorrectly states in her motion that this is her first extension request.
September 28, 2020 may result in dismissal of the appeal for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1).


                                           /s/   KEN MOLBERG
                                                 JUSTICE